Citation Nr: 0125819	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  01-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether there is new and material evidence to support 
reopening a claim of entitlement to service connection for 
residuals of a right lower extremity shrapnel wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran had active service from December 1948 to January 
1952, and a subsequent period of additional service for which 
he is ineligible for VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which found no new and material 
evidence to reopen a claim of entitlement to service 
connection for residuals of a right lower extremity shrapnel 
wound.


FINDINGS OF FACT

1.  In February 1993 the Board denied entitlement to service 
connection for residuals of a right lower extremity shrapnel 
wound.

2.  Evidence associated with the claims file subsequent to 
the Board's February 1993 decision does not bear directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's February 1993 decision denying entitlement to 
service connection for residuals of a right lower extremity 
shrapnel wound is final.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  There is no new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a right lower extremity shrapnel 
wound.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that there is new and material evidence 
supporting his claim for service connection for residuals of 
a right lower extremity shrapnel wound.  The Board previously 
had considered this claim and denied entitlement to the 
benefit sought in February 1993.  The denial was based upon 
the Board's finding that, except for a service-connected left 
leg injury, the veteran did not sustain a lower extremity 
shrapnel injury in service which was other than acute, 
transitory and resolved without residual disability.  The 
February 1993 Board decision is final.  See 38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

VA has met its duty to assist the veteran to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).  During the pendency of the 
appeal the RO has provided the veteran with a Statement of 
the Case including notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The RO verified the veteran's service and obtained 
and associated with the claims file, to the extent possible, 
pertinent records including service medical records (SMRs), 
private and VA medical records, and other records, if any, 
which the veteran identified as pertinent to the claim, 
including those from the Railroad Retirement Board.

VA may reopen and readjudicate a final decision upon finding 
'new and material evidence.'  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a) (2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds new and material 
evidence and reopens a claim after an RO has declined to do 
so, the Board must remand the claim for RO evaluation on the 
merits after ensuring compliance with the duty to assist.  
VCAA; Winters v. Gober, 219 F.3d 1375, 1379 (Fed. Cir. 2000).

Under regulatory provisions applicable in this case, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Revised regulatory provisions pertaining to 'new and material 
evidence' claims went into effect during the course of this 
appeal.  66 Fed Reg. 45630 (August 29, 2001), to be codified 
as amended at 38 C.F.R. § 3.156(a).  However, because the 
veteran submitted the claim in this case in August 2000 and 
because the effective date of the new provision limits their 
applicability to claims submitted after August 29, 2001, 
these provisions are not applicable here.  See id.

Evidence of record at the time of the Board's February 1993 
decision included the following:  the veteran's SMRs; reports 
of VA examinations in March 1955, October 1969, August 1989, 
December 1991 and February 1992; VA treatment records from 
June 1988 to January 1992; VA hospital records from March 
1990, private hospital records from October 1982; private 
treatment records from December 1989, and; a "buddy 
statement" dated in November 1990 from another veteran who 
served with the veteran.  Most of these records pertain to 
disorders other than that which is the subject of this 
appeal.

Evidence added to the record after the Board's February 1993 
decision includes copies of SMRs and the November 1990 
"buddy statement," both duplicative of evidence previously 
associated with the claims file, VA treatment records dated 
from January 1992 to October 1997, VA examination reports 
from April 1994, October 1997, and February and May 1998 and 
private medical records from September 1982 to June 1988.  
Most of these records also pertain to disorders other than 
that which is the subject of this appeal.  None of the 
evidence submitted after the Board made its February 1993 
decision shows that veteran has current residuals of a right 
lower extremity shrapnel injury incurred in service.

The Board finds that to the extent the evidence associated 
with the claims file after February 1993 is cumulative or 
redundant of evidence associated with the claims file at the 
time of the February 1993 decision, it cannot constitute new 
and material evidence.  See 38 C.F.R. § 3.156(a).  The Board 
also finds that the portion of the newly submitted evidence 
which is neither cumulative nor redundant still cannot be new 
and material because it fails to provide evidence of current 
residuals of a right lower extremity shrapnel injury incurred 
in service.  Only the veteran asserts such a diagnosis.  
However, because the veteran is a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of the required diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions), nor 
do they provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  Essentially, the Board finds that even to the 
extent that recently submitted evidence is not duplicative of 
previously considered evidence it nevertheless does not bear 
directly and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing, the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed 

claim for entitlement to service connection for residuals of 
a right lower extremity shrapnel wound and that the February 
1993 Board decision remains final.


ORDER

The appeal is denied



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

